Citation Nr: 0511228	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  00-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to service connection for right foot disability.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran had active service from August 1974 to September 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction over the appeal has since been 
transferred to the New York, New York, VA RO.

In a decision dated in April 2003, the Board denied the 
veteran's appeal for service connection for right foot 
disability.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
September 2004, the Court granted a motion for remand by VA, 
vacated the Board's decision and remanded the matter for 
action consistent with VA's motion.

In January 2005, the veteran submitted additional evidence 
that has not been reviewed by the RO.  The Board notes, 
however, that the veteran waived RO consideration of the 
additional evidence in a statement received by the Board that 
same month, permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c) (effective 
October 4, 2004).  Hence, the claim will be considered on the 
basis of the current record.


FINDING OF FACT

A chronic right foot disability was not present in service or 
for many years thereafter, and current right foot disability 
is not etiologically related to the veteran's period of 
active service.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claim for service connection for 
right foot disability, the Board notes that a substantially 
complete claim was received and initially adjudicated prior 
to the enactment of the VCAA.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in August 2002.  He was given ample time to 
respond.  Thereafter, no additional information or evidence 
was received from the veteran until January 2005.  As noted 
above, the veteran has waived his right to have this evidence 
considered by the RO.  Accordingly, there is no indication or 
reason to believe that the RO's decision would have been 
different had the claim not been adjudicated before the RO 
provided the notice required by the VCAA and the implementing 
regulations.  Therefore, the Board believes that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  
Specifically, the claims file contains the veteran's service 
medical records and available records of post-service 
treatment, to include by VA and private medical 
professionals.  In a January 2000 statement, the veteran 
indicated that his family physician is deceased and that 
medical records from that physician are unavailable.  In May 
2002, the veteran advised VA that Akron City Hospital only 
keeps records for a 10-year period; thus records of claimed 
treatment in the late 1970s are not available.  Records from 
Akron City Hospital dated in the 1990s are associated with 
the claims file.  The Board acknowledges that the veteran has 
not been afforded a VA examination to determine the etiology 
of his current right foot disability.  For the reasons 
explained below, the Board has determined that VA has no 
obligation to provide such an examination in this case.  
Moreover, the veteran has been given the opportunity to 
testify during hearings; however, by statement received by 
the Board in March 2005, the veteran indicated that he no 
longer wished to attend a hearing.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations. 

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran served on active duty from August 1974 to 
September 1975.  Service medical records note that the 
veteran sought treatment for multiple physical complaints 
during his period of active duty.  In March 1975 he presented 
with a report of having caught his left foot under a 
helicopter skid.  He complained of pain on the anterior 
aspect of the left foot.  X-rays were negative.  The veteran 
was treated with an Ace bandage and excused from duty that 
evening.  Additionally, one in-service notation does reflect 
that the veteran complained of corns on both feet.  He did 
not, however, appear for further consultation relevant to 
that problem during service and the post-service medical 
evidence is negative for corns on the right foot.  There are 
no other service medical entries showing any complaint, 
abnormal finding or diagnosis pertinent to either foot.  A 
September 1975 report of examination at service discharge 
notes the lower extremities and feet were found to be normal.

Post-service medical evidence shows that no deformity or 
limitation of movement of the extremities was found on VA 
hospitalization in November 1984.  

In December 1984, the veteran submitted a claim for service 
connection for left foot disability.  The veteran reported 
that a helicopter landed on his left foot during service, 
after which time he experienced swelling of the foot.  He did 
not seek service connection for right foot disability at that 
time.  In unappealed decisions dated in April 1985, the RO 
denied entitlement to service connection for a left foot 
disability.

A VA report of clinical evaluation, dated in October 1986 and 
then updated in December 1986, notes no deformities or 
limitation of motion of the extremities and also indicates 
that the veteran was in generally good condition and 
ambulatory.

A VA outpatient entry dated in November 1997 notes evidence 
of right foot swelling; the entry includes note of a history 
of a past injury without detail as to the approximate date or 
circumstances of such injury.  X-rays at that time showed an 
altered contour of the calcaneal and first distal phalange, 
with the interpretation that there was no gross post-
traumatic deformity overall.  X-rays also showed a swollen 
first toe, a posterolateral calcaneal spur-like deformity, 
and a slight mid-tarsal depression; clinical correlation was 
suggested for the latter.  A February 1998 VA outpatient 
treatment record notes the veteran was status post trauma in 
the military, and in March 1998 the veteran stated a heavy 
weight had rolled over his right foot.  X-rays taken in March 
1998 revealed soft tissue swelling without evidence of 
fracture or abnormality of the joint spaces or ligaments. 

In March 1998, the veteran submitted a claim for service 
connection for right foot disability.  He claimed that a tow 
vehicle's skid wheel ran over his right foot during service.  
He stated that since that time he had fallen, experienced 
hyperextension of his knees, and had experienced pain and 
swelling in the right foot on a continuous basis.

A VA outpatient treatment record dated in July 1998 notes 
that the veteran reported that a truck ran over his right 
foot while in service.  He stated that his foot still became 
painful and swollen, particularly with standing.  The 
impression was status post crush injury of the right foot 
with recurrent swelling and pain.

The veteran failed to report without explanation for a 
hearing scheduled before an RO Hearing Officer in October 
2000.  The veteran also failed to report, without 
explanation, for a hearing before a Veterans Law Judge 
scheduled in February 2003 at the VA RO located in New York, 
New York.  

By decision dated in April 2003, the Board denied the 
veteran's appeal for entitlement to service connection for 
right foot disability.  The veteran appealed this decision.

In a September 2004 order, the Court found that, due to the 
veteran's relocation, he did not receive notice of the 
Board's hearing date, and consequently failed to report for 
his hearing.  Therefore, in order to provide the veteran the 
opportunity to fully develop his claim as well as to be 
afforded a hearing before the Board, the Court vacated the 
Board's April 2003 decision and remanded the matter for 
readjudication.

In January 2005, the veteran submitted additional evidence 
with a waiver of RO consideration of that evidence.  This 
evidence consists of both VA and private medical evidence 
dated in 2004.  The medical records show the veteran's 
ongoing complaints of right foot pain, history of inservice 
injury as reported by the veteran, and objective findings of 
pes planus.

By letter dated in February 2005, the Board requested 
clarification from the veteran as to whether he wished to 
attend a hearing before the Board.  In a signed statement 
received by the Board in March 2005, the veteran indicated 
that he no longer wished to attend a hearing.

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he injured his right foot during 
active service and that he has continued to experience 
symptoms attributable to such injury.  He therefore argues 
that currently diagnosed right foot problems are related to 
service and warrant service connection.

The Board notes that veteran's service medical records note 
that the veteran sustained an injury to his left foot, but 
the records are negative for any finding or diagnosis of 
right foot disability.  In statements made during this 
appeal, the veteran has argued that the in-service notation 
was erroneous and that, in fact, it was his right foot that 
was injured.  However, the Board has not found the veteran's 
current recollections to be credible.  In this regard, the 
Board notes that the veteran's assertions are inconsistent 
with the evidence of record.  Not only do service medical 
records clearly note that it was the veteran's left foot that 
was injured, but also in his initial claims for VA 
compensation during the 1980s, the veteran himself identified 
that he was seeking service connection for a left foot 
disability rather than a right foot disability.  It was not 
until a statement received in April 1998, more than 20 years 
following the veteran's discharge from service, that the 
veteran asserted entitlement to service connection for a 
right foot disability. 

The veteran is currently being treated for complaints of 
right foot pain.  However, the first medical evidence of 
right foot disability, as noted above, is more than 20 years 
after the veteran's discharge.  Specifically, a November 1997 
VA outpatient record notes evidence of right foot swelling 
and X-ray findings of an altered contour of the calcaneal and 
first distal phalange (with the interpretation that there was 
no gross post-traumatic deformity overall), a swollen first 
toe, a posterolateral calcaneal spur-like deformity, and a 
slight mid-tarsal depression.  The evidence of record is 
negative for any persuasive medical evidence that the 
veteran's current right foot disability is related to his 
military service.  Although the July 1998 outpatient entry 
and other VA notes dated in 1997 and 1998 include a history 
of an initial right foot injury during service, as set out 
above, that history is contradicted by service medical 
records and earlier statements of the veteran indicating that 
it was his left foot, rather than his right foot, that was 
injured in service.  Because these medical opinions are based 
on an inaccurate history provided by the veteran, they are of 
no probative value.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).)

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that 38 C.F.R. § 3.159(c)(4)(i) 
contains a requirement that the claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  In the case at 
hand, the veteran asserts that his currently diagnosed right 
foot disability was incurred during his military service in 
the 1960s.  His service medical records make no reference to 
a right foot disability, although the records do document 
other treatment that he received at that time.  As noted 
above, the Board finds that the veteran's statements 
regarding treatment for a right foot disability during 
service are not credible.  There is no medical evidence of 
complaints or findings of right foot disability prior to 
November 1997; therefore, the Board finds that a medical 
opinion is not necessary to decide this claim, in that any 
such opinion could not establish the existence of the claimed 
in-service injury.  See also Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).

In addition, the Board finds that remand is not required to 
schedule a hearing in this case.  In a statement received by 
the Board in March 2005, the veteran indicated that he no 
longer wanted a hearing.  Therefore, his previous requests 
for a hearing are considered withdrawn.

In sum, the evidence clearly establishes that the foot injury 
sustained by the veteran during service involved his left 
foot rather than his right foot, that he had no chronic 
disorder of his right foot in service or until many years 
thereafter, and that his current right foot disability is 
unrelated to his period of active service.  The Board has 
considered the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right foot disability 
is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


